687 F.2d 347
UNITED STATES of America, Plaintiff-Appellee,v.Charles Earl WARREN, Defendant-Appellant.
No. 81-7172
United States Court of Appeals,Eleventh Circuit.
Sept. 27, 1982.

Sharman M. Meade, Atlanta, Ga.  (Court-appointed), for defendant-appellant.
William S. Sutton, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before GODBOLD, Chief Judge, FAY and CLARK, Circuit Judges.
PER CURIAM:


1
Warren was convicted of possession with intent to distribute cocaine.  All issues concern the validity of the district court's denial of a motion to suppress.  The motion was referred to a magistrate pursuant to 28 U.S.C. § 636(b)(1)(B).  The magistrate conducted an evidentiary hearing, issued a report and recommendation that the motion be denied, and informed the parties that objections must be filed to his report within 10 days.  Warren filed no objections.  The district court adopted the recommendation of the magistrate and denied the motion to suppress.


2
The absence of objections to the magistrate's report and recommendations limits the scope of appellate review of factual findings to plain error or manifest injustice but does not limit review of legal conclusions.  Hardin v. Wainwright, 678 F.2d 589, 591 (5th Cir. 1982); Nettles v. Wainwright, 677 F.2d 404, 405, 410 (5th Cir. 1982) (en banc).


3
There is neither plain error nor manifest injustice in the fact-findings by the magistrate and no error in the legal conclusions.


4
AFFIRMED.